DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to claim objection of claim 3, it is noted that appropriate corrections were not made and is maintained as set forth below.
With respect to applicant’s arguments directed to the 112 rejections of the instant claims, the claim amendment filed 8/31/2022 raises new issues under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) as set forth below. 

Claim Objections
Claim 3, 10, 17, 20 are objected to because of the following informalities:  
Claim 3 does not end in a period.
Claim 10 recites the limitation “the fuel cell assembly controller” in lines 1-2.  This limitation is assumed to refer to the controller in claim 1.
Claim 17 recites the limitation “at least between initiation of an increase in reactant flow rate or pressure through the fuel cell assembly and a change in said reactant flow rate or pressure reaching a predetermined level”.  The phrase “at least” in the limitation suggests the controller function may also occur outside of the claimed range of “between initiation of an increase in reactant flow rate or pressure through the fuel cell assembly and a change in said reactant flow rate or pressure reaching a predetermined level” and, thus, it is unclear what range is being claimed.
Claim 20 recites the limitation “the conditioning switch”.  It is unclear as to which of the conditioning switches said limitation refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the limitation “the controller is programmed to actuate the conditioning switches to selectively provide its respective electrical connection at least between initiation of an increase in reactant flow rate or pressure through the fuel cell assembly and a change in said reactant flow rate or pressure reaching a predetermined level”.  Specifically, the starting point (“initiation of an increase in reactant flow rate or pressure”) and the ending point (“a change in said reactant flow rate of pressure reaching a predetermined level”) of the claimed range are deemed to be new matter.  
Although the instant specification discloses a starting point of an ‘initiation of an increase in reactant flow rate’, there is no disclosure of an initiation of an increase in reactant pressure nor has the applicant provided any support for said limitation.  
Although the instant specification discloses an ending point of the ‘reactant flow rate of pressure reaching a predetermined level’, there is no disclosure of a change in reactant flow rate of pressure reaching a predetermined level nor has the applicant provided any support for said limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 9-11, 13, 17, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a measure of reactant pressure in a fuel cell performance”.  Specifically, it is unclear what metric is being measured because it is unknown what reactant pressure in a fuel cell performance means.
Claim 1 recites the limitation "the catalyst layer" in 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “the conditioning switches to selectively provide its electrical connection”.  This limitation renders the claim indefinite because it is unclear as to which switch(es) and/or which electrical connection associated with which switch(es) the limitation “its” refers to.  
	Claim 1 recites the limitation “the fuel cells” in line 14.  This limitation renders the claim indefinite because it is unclear as to which among the “fuel cells” in line 2, “one fuel cell” in line 5, “group of fuel cells” in line 5, or a combination of the above said limitation refers to.
Claim 3 recites the limitation "the fuel cell catalyst layer".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to which fuel cell in claim 1 said limitation refers to.
Claim 17 recites the limitation “the conditioning switches to selectively provide its electrical connection”.  This limitation renders the claim indefinite because it is unclear as to which switch(es) and/or which electrical connection associated with which switch(es) the limitation “its” refers to.  
Claim 22 recites the limitation “the conditioning switches”.  It is unclear which conditioning switch said limitation refers to.  
Claim 22 recites the limitation “said fuel cell”.  It is unclear which fuel cell said limitation refers to.  
Claim 22 recites the limitation “the electrical connection”.  It is unclear which electrical connection said limitation refers to.  
Further, dependent claims 3-4, 6, 9-11, 13, 20-23 are rendered indefinite due to their dependency on any of the claims as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/12/2022